Citation Nr: 0909987	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-02 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10-percent for 
hypertensive heart disease during the period prior to June 
20, 2005. 

2.  Entitlement to an evaluation in excess of 60-percent for 
hypertensive heart disease during the period beginning June 
20, 2005. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps for more than 20 years, ending in September 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In pertinent part of 
that rating decision, the RO continued and confirmed the 
noncompensable disability rating assigned for hypertensive 
heart disease, effective from October 1, 2002.  

During the pendency of this appeal, in a November 2004 rating 
decision, the RO increased the Veteran's disability rating to 
10-percent, effective from February 23, 2003, the date of a 
document accepted as the date of claim for increase.  Then in 
a September 2005 rating decision, the RO again increased the 
disability rating to 60-percent effective from June 20, 2005 
(the date of an examination documenting increased symptoms).  
Since this increase did not constitute a full grants of the 
benefits sought, the increased rating issues remain in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified before a Decision Review Officer at the 
RO in May 2005.  A transcript of that hearing is contained in 
the Veteran's claims file.  The Veteran had requested a 
hearing before the Travel Board, and he was originally 
scheduled for a hearing in March 2007.  His hearing was 
postponed until October 2008, and on that date, the Veteran 
failed to appear before the Travel Board.  At the time of 
this decision, the Veteran has not indicated that he would 
like to continue his hearing request.  

The issues currently on appeal address the propriety of the 
ratings assigned during the appeal period that began with the 
document dated February 23, 2003, which has been viewed as 
the claim for increase.  As stated on the title page, the 
issues address whether a rating in excess of 10 percent is 
warranted for the period prior to June 20, 2005, and whether 
a rating in excess of 60 percent is warranted for the period 
from June 20, 2005.  The claims file contains all the 
evidence necessary and available to consider the matter for 
the first period, and the decision on that matter follows.  
The issue dealing with the evaluation for the second period 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  From February 23, 2003 to June 19, 2005, the evidence of 
record showed that a workload of greater than seven METs, but 
not greater than ten METs, resulted in dyspnea, fatigue, 
angina, dizziness or syncope, or; that the hypertensive heart 
disease required continuous medication.  

2.  The evidence from this period did not show that a 
workload of greater than five METs but not greater than seven 
METs would result in dyspnea, fatigue, angina, dizziness or 
syncope; nor did it show evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram or X-ray. 


CONCLUSION OF LAW

From February 23, 2003 to June 19, 2005, the criteria for an 
increased rating in excess of 10-percent for hypertensive 
heart disease were not met.  38 U.S.C.A. §§ 1155, 5103, 
5013A, 5107 (West 2002); 38 C.F.R. §§ 4.104, Diagnostic Code 
7007 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

When the VA receives a complete or substantially complete 
application for benefits, the VCAA requires the VA to notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will inform 
the Veteran, which information and evidence VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159(b). VA must provide 
such notice to the claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  VA must also provide the 
Veteran with notice that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Despite the fact that notification to the Veteran may not 
have met all of the requirements of the VCAA and related case 
law, including Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board finds that the matters decided below may be 
addressed at this time, without further remand, because any 
errors in notice are not prejudicial, and because the Veteran 
has been provided all the information necessary to allow a 
reasonable person to substantiate these claims.

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim through letters 
dated April 2003 and March 2006, as well as in a November 
2004 statement of the case and a July 2005 and a September 
2005 supplemental statements of the case.  These documents 
provided notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  The statement of the case informed the 
Veteran of the specific rating criteria, which would provide 
a basis for increased ratings regarding his service-connected 
disorder.  The claim was subsequently re-adjudicated in the 
July 2005 and the September 2005 supplemental statement of 
the case.  The RO has provided adequate notice of how 
effective dates are assigned in the March 2006 letter.  While 
the appellant did not receive full notice prior to the 
September 2003 rating decision, after pertinent notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains detailed records of 
medical treatment received for hypertensive heart disease and 
the reports of VA examinations in June 2003 and June 2004.  
There is no indication that any additional evidence remains 
outstanding.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim, and, as warranted by law, by affording VA examinations 
as discussed below.  


2.  Increased Rating for Hypertensive Heart Disease

Legal Criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

In order to evaluate the level of disability and any changes 
in the Veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability due to hypertensive heart disease 
has been assigned a 10-percent rating effective from February 
23, 2003 to June 19, 2005 under a general set of criteria 
applicable to diseases of the heart found at 38 C.F.R. § 
4.104.  

Under the criteria found at Diagnostic Code 7007 (for rating 
hypertensive heart disease), a 10-percent disability rating 
is warranted when findings show a workload of greater than 
seven METs, but not greater than ten METs results in dyspnea, 
fatigue, angina, dizziness or syncope, or when the 
hypertensive heart disease requires continuous medication.  
Id. 

A higher disability rating of 30-percent is warranted when 
workload of greater than five METs but not greater than seven 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or if there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
Higher disability ratings are warranted when more severe 
symptoms are present.  Id. 

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).  

Factual Background and Analysis 

With a March 2003 statement, the Veteran submitted a number 
of private medical statements and treatment records in 
support of his claim.  One of these documents was a medical 
statement dated February 23, 2003.  February 23, 2003 has 
been accepted as the date of receipt of the claim for 
increase, and it marks the beginning of the period during 
which the Veteran has been in receipt of a 10 percent rating 
for his service-connected hypertensive heart disease. 

In a medical statement dated February 23, 2003, the Veteran's 
primary care physician, Dr. Koffman, stated that the Veteran 
had been denied Federal Aviation Administration (FAA) flying 
certificate to fly commercially because of his medical 
condition, including his heart disease.

In April 2003, the Veteran submitted a January 2003 medical 
statement from Dr. Williams, his cardiologist.  In that 
statement, Dr. Williams provided a history of the medical 
treatment administered the Veteran under his supervision.  He 
stated that he had first seen the Veteran in January 2001 for 
an atrial fibrillation.  In August 2002, the Veteran was 
referred back to his care following an August 2002 Electron 
Beam CT at Walter-Reed Hospital that suggested that the 
Veteran had a significant obstruction in his right coronary 
artery.  The Veteran underwent a stress thallium, cardiac 
cathererization and coronary angiogram that revealed a 75-85% 
blockage in the circumflex territory of the right coronary 
artery in August 2002.  Dr. Williams noted that even though a 
patient with a history of normal EST (exercise stress test) 
where high levels of METs workload were achieved, such test 
results did not eliminate the possibility of coronary artery 
disease.  He stated that "in the [Veteran's] case he has had 
three normal EST but does in fact have serious structural and 
obstructive coronary disease as evidence by the coronary 
angiogram."  

The Veteran was afforded two VA examinations, one in June 
2003 and another in June 2004.  In June 2003, the examiner 
reported that the Veteran achieved a METs level workload of 
10 on the EST.  He also reported that the Veteran was easily 
fatigued and had a shortness of breath after exertion.  The 
June 2003 examiner stated that based on the findings, 
including test results from an Echocardiogram (ECHO), there 
was no pathology to render a diagnosis for the claimed 
condition of hypertensive heart disease.  

In the report from the June 2004 examination, the examiner 
diagnosed the Veteran with hypertensive heart disease.  The 
examiner reported that the Veteran did not have congestive 
heart failure, cardiomegaly or cor pulmonale.  The examiner 
noted that a stress test was not performed because of the 
Veteran's medical condition, and that an echocardiogram could 
not be performed because the equipment was not available at 
the time of the examination.  The examiner did report that 
the Veteran's test results from an EKG were within normal 
limits.  However, based on the information before him, the 
examiner stated that he could not estimate the Veteran's 
level of METs workload.  

Subsequent records date from after June 2005 and relate to 
the period during which the Veteran is receiving a 60 percent 
rating.

Based on review of the medical evidence of record, the Board 
finds that a rating in excess of 10-percent is not warranted 
for the period from February 23, 2003 to June 19, 2005.  The 
medical statement from Dr. Koffman dated February 23, 2003 
showed that the severity of the Veteran's disability affected 
his ability to obtain a FAA flying certificate.  Then the 
private medical received in March 2003 showed that the 
Veteran had a 75-85% blockage in the circumflex territory of 
the right coronary artery.  The June 2003 VA test results 
from the EST showed that the Veteran achieved a METs level 
workload of 10.  None of the records from this period, 
however, showed findings that would warrant an increased 
rating.  The evidence from this period did not show that a 
workload of greater than five METs but not greater than seven 
METs would result in dyspnea, fatigue, angina, dizziness or 
syncope; nor did it show evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram or X-ray.   

The June 2005 medical records from Dr. Williams showed that 
the Veteran's disability increased in severity; however, the 
evidence of record prior to June 20, 2005 only showed that 
the Veteran had a productive workload level of 10 METs that 
resulted in fatigue and shortness breath.  Additionally there 
was no evidence of cardiac hypertrophy or dilation prior to 
June 2005.  Absent findings approaching this level of 
disability, an increased rating is not warranted for this 
period.   

The Board finds that the preponderance of competent medical 
evidence showed that an evaluation of 10-percent, and no 
higher, is warranted for the period from February 23, 2003 to 
June 19, 2005.  

The Board notes that consideration has been given to 
assigning a staged rating during this time period; however, 
at no time during the period in question does the evidence 
show that the Veteran's hypertensive heart disease warranted 
a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505; 
Fenderson v. West, 12 Vet. App. 119.


ORDER

Entitlement to rating for hypertensive heart disease in 
excess of 10-percent for the period from February 23, 2003 to 
June 19, 2005, is denied. 


REMAND

The more current medical records in the Veteran's claims file 
are a June 2005 medical statement and a June 2005 treatment 
record from Dr. Williams.  In that statement, Dr. Williams 
stated that the results from a June 2005 cardio stress test 
showed the Veteran had significant decrease in left 
ventricular function within the last two years.  He reported 
that the left ventricular had decreased from a normal 65% 
ejection fraction (EF) to a below normal 47% EF.  He stated 
that the decrease was directly related to the Veteran's 
hypertensive heart disease and serious structural and 
obstructive coronary disease.  Based on the results of an 
ECHO test, he diagnosed the Veteran with a hypertrophy of the 
heart.  Dr. Williams reported that within a twelve-month 
period, the Veteran had experienced frequent episodes of 
atrial fibrillation, dyspnea, dizziness, increased fatigue 
and a reduced stamina.  He stated that those symptoms were 
directly related to the Veteran's coronary and hypertensive 
heart disease.  Dr. Williams also stated that because of the 
Veteran's current medical condition an EST could be life 
threatening.  

The Veteran has requested that the Board remand his claim in 
order to afford him a current VA examination.  The Board 
notes that the most recent VA examination was performed in 
June 2004.  In the medical statement from Dr. Williams dated 
June 23, 2005, he indicated that the Veteran's condition had 
worsen significantly over a period of twelve months.  VA is 
obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  See VAOPGCPREC 11-95 (1995).  The Board finds 
that an additional VA examination is warranted at this point 
to determine the extent of any current hypertensive heart 
disease prior to adjudication of this claim.  

The Board notes that in this particular case, an Exercise 
Stress Test (EST) to determine the level of metabolic 
equivalent (METs) may be a life threatening to the Veteran, 
and as such, it will not be required in order to evaluate the 
Veteran's current disability under 38 C.F.R. § 4.100, 
Diagnostic Code 7007.   In a July 2004 letter, the Veteran's 
cardiologist, Dr. Williams, stated that an EST could be life 
threatening to the Veteran because of his 75-85% blockage in 
the "AV groove circumflex".  In such cases where the 
laboratory determination of METs by exercise test cannot be 
done for medical reasons, then the medical examiner should 
provide an estimation of the level of activity that results 
in dyspnea, fatigue, angina, dizziness or syncope.  38 C.F.R. 
§ 4.104, Diagnostic Code 7007, Note (2).  This estimation 
should be expressed in METs and supported by specific 
examples.  Id. 

In addition, the Veteran has been receiving continuous 
medical treatment for his heart conditions from Dr. Williams, 
and the most recent private medical records are from June 
2005.  Prior to any examination, the RO should seek the 
Veteran's assistance to obtain for the record copies of any 
records of pertinent medical treatment, and, in particular, 
any recent records from Dr. Williams.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain assistance from 
the Veteran to seek to identify and obtain 
any VA or private records of pertinent 
medical treatment that are not yet on 
file.  This action should include 
obtaining any pertinent medical records 
pertaining to the Veteran's hypertensive 
heart disease from Dr. Williams. 

2.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and severity of his service-connected 
hypertensive heart disease.  The claims 
folder should be made available to the 
examiner.  All necessary tests and studies 
should be performed, to include any 
appropriate exercise test(s) needed to 
calculate the level of activity (expressed 
in METs and supported by specific 
examples, such as slow stair climbing) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope.  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, the 
examiner should estimate. 

The examiner should also note whether the 
Veteran has congestive heart failure or 
left ventricular dysfunction with an 
ejection fraction, and, if so the amount 
of ejection fraction.  Serial blood 
pressure readings should also be 
performed.  All findings should be 
reported in detail in terms conforming to 
the applicable rating criteria.  

3.  The RO should then readjudicate the 
claim under review here.  If any benefit 
sought remains denied, issue the Veteran 
and his representative a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________

DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


